Title: William Lee to the Commissioners, 8 May 1778
From: Lee, William
To: First Joint Commission at Paris,Adams, John


     
     Frankfort on the Main, 8 May 1778. printed:William Lee, LettersThe Letters of Richard Henry Lee, ed. James C. Ballagh, New York, 1911–1914; 2 vols., 2:429–430. Lee reported that, because of Frederick’s refusal to recognize American independence and conclude a commercial treaty, he was about to depart for Vienna, where prospects seemed better, particularly if France exerted pressure on Austria “while the affairs in Germany continue in their present state of suspense.” He asked what measures France could be expected to take and ended by noting that a settlement, thus averting war, was likely in the Austro-Prussian dispute over the Bavarian throne.
     For an account of Lee’s mission to Austria, where he was no more successful than in Prussia, see Karl A. Roider Jr., “William Lee, Our First Envoy in Vienna,” Virginia Magazine of History and Biography, 86:163–168 (April 1978).
    